DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a protective sheath, comprising:
an inner sheath and outer sheath sleeved together, 
wherein the outer sheath is cylindrical, and the inner sheath comprises a straight cylindrical portion at a proximal end side of the inner sheath, and comprises a bell mouth at a distal end side of the inner sheath, 
the bell mouth has a side wall provided with a plurality of grooves, the grooves extending from the bell mouth to the cylindrical portion; and
a plurality of elastic sheets at the distal end of the inner sheath, a connection portion being on an inner wall of each of the of the elastic sheets, 
a hollow cavity between the inner and outer sheaths, a compressed waterproof jacket stored therein, wherein the jacket has a tubular structure, one end of the jacket fixedly sheathed over the inner sheath, an opposite end of the jacket configured to be pulled out from a proximal end of the protective sheath such that it is pulled out from the hollow cavity. 
Yabe et al. (USPN 5,562,602) teaches a protective sheath having a waterproof jacket having a tubular structure, both ends of the jacket fixedly attached to separate mouths with connection portions. 
Yabe et al. (USPN 5,733,243) teaches a protective sheath having a waterproof jacket having a tubular structure, one end of the jacket fixedly attached to a resin mouth with a connection portion. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795